Citation Nr: 1113775	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a left upper extremity disability.  

3.  Entitlement to service connection for disability exhibited by headaches.  

4.  Entitlement to service connection for an eye disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral knee disability.  

7.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1982 to February 1986.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims for service connection for "depression/schizophrenia," a left arm fracture, headaches, vision problems, hypertension, right and left knee disabilities, and bilateral hearing loss.  

The issues of service connection for a psychiatric disability and a left arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A preponderance of the evidence is against the finding that the Veteran has disability exhibited by headaches that are related to his active service.  

3.  A preponderance of the evidence is against the finding that the Veteran has an eye disability that is related to his active service.  

4.  A preponderance of the evidence is against the finding that the Veteran has hypertension that is related to his active service.  

5.  A preponderance of the evidence is against the finding that the Veteran has a knee disability that is related to his active service.  

6.  A preponderance of the evidence is against the finding that the Veteran has a hearing loss disability that is related to his active service.  


CONCLUSIONS OF LAW

1.  Disability exhibited by headaches were not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  An eye disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

3.  Hypertension was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

4.  A knee disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

5.  A hearing loss disability was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In May and April 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In both letters, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2010).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Relevant service treatment and other medical records have been associated with the claims file.  

A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2010).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2010).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2010).  

The Veteran was not given a VA medical examination for his claims of service connection for disability exhibited by headaches, eye disability, hypertension, and bilateral knee disability.  For the Veteran's eye disability and left knee disability claims, the Veteran has been completely silent on the topics other than to file his claims for these disabilities in April 2008.  There is no evidence since service showing symptoms, complaints, findings or diagnoses for an eye or left knee disability.  38 C.F.R. § 3.159(c)(4)(i)(A)&(C).  As a result there is no competent evidence of an eye or left knee disability or persistent or recurrent symptoms of an eye or left knee disability.  Id.  

For the Veteran's headaches claim, there has been one February 2007 report of headaches by the Veteran since his service.  Still, there is no evidence of an event in service or indication that a headache disability or symptoms may be associated with service.  38 C.F.R. § 3.159(c)(4)(i)(B)&(C).  

Similarly, for the hypertension and right knee disability claims, the Veteran does have hypertension and a right knee disability (he had swelling in the right knee after being hit by car in 2007).  However, there is no evidence of an event, disease or injury in service or indication that hypertension or right knee disability may be associated with service.  38 C.F.R. § 3.159(c)(4)(i)(B)&(C).  There is no association between these disabilities and service.  In his claim for compensation, he did not list the date of onset as being in service for any of the disabilities currently being adjudicated. 

For these reasons, the Board finds that VA examinations are not necessary.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran did receive a VA examination for his bilateral hearing loss disability.  

Finally, the Board is remanding the claim for service connection for a psychiatric disability so that other records may be associated with the file.  There is no indication that these records will have any bearing at the other claims being adjudicated.  For these reasons, the Board finds that the duties to notify and to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In Bardwell, the United States Court of Appeals for Veterans Claims (Court) found that a VA examination was not warranted for a noncombat veteran under 38 C.F.R. § 3.159(c)(4)(i) where the Board found no incident, event or disease had occurred in service.  24 Vet. App. at 40.  

The Veteran filed a claim for service connection for headaches in April 2008.  On a pre-enlistment report of medical examination, no neurological problems were found.  In October 1985, the Veteran received a physical and the assessment was a healthy male.  In January 1986, a report of medical examination showed that no neurological problems were found.  On a report of medical history form from the same month, the Veteran reported he did not have frequent or severe headaches.  He did report other health problems.  

Most private and VA records do not show complaints, symptoms or diagnoses of headaches.  For example at a February 2006 private medical examination, no headaches were reported.  In February 2007, the Veteran reported headaches for the first time at a private medical examination.  There is no other showing of headaches in the file.  

In the Veteran's January 2009 notice of disagreement he mentioned several other disabilities, but not headaches.  

In adjudicating this claim, the Board is to make findings of fact in regard to the Veteran's competency and credibility.  He is competent to state that he has headaches and describe symptoms of these headaches because head pain is something that one can actually experience.  Barr, 21 Vet. App. 303; 38 C.F.R. § 3.159(a)(2).  But, as explained, the Veteran has not described symptoms of headaches.  He has never stated he has had headaches since service.  He has never said he continues to experience headaches.  There is no evidence that he has symptoms or a diagnosis of headaches.  

The evidence shows, as explained above, the Veteran was given multiple opportunities to report that he had headaches or symptoms of headaches in service and he did not do so.  He did not report headaches at his October 1985 physical.  He denied ever having frequent or severe headaches when specifically asked in completing his report of medical history at separation in January 1986.  To the extent the Veteran is asserting, implicitly, that he's had headaches since service, the Board finds him not credible due to the conflict between his statements and other evidence showing he does not have headaches or symptoms.  Caluza, 7 Vet. App. 498.  

There is no other evidence of symptoms, complaints or diagnoses of headaches.  The Veteran does not assert, nor does the evidence show, that he was in combat; the presumption is not applicable for this claim or any other claim adjudicated in this decision.  38 U.S.C.A. § 1154(b) (West 2002).  A VA examination is not warranted.  As in Bardwell, the Board here does not find evidence of an incident, disease or event in service that would trigger an examination.  24 Vet. App. at 40.  The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

For the Veteran's claim for service connection for an eye disability, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2010); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

His pre-enlistment report of medical examination shows that his eyes were normal.  In an October 1985 physical, the assessment was "healthy male" with no noted eye findings or complaints.  The January 1986 report of medical examination showed that no vision problems were noted and he had 20/20 vision in both eyes.  The report of medical history from the same month showed that the Veteran stated he had never had any eye trouble.  

In February 2006, the Veteran was admitted to an inpatient mental health center.  His eye contact was fine and his vision was unremarkable.  At a medical examination, he had no eye problems and an eye examination was normal.  Other records in the file show similar findings.  

The Board finds the Veteran to be competent to state that he has vision problems and describe symptoms of an eye disability because a vision problem is something that one can experience firsthand.  Barr, 21 Vet. App. 303; 38 C.F.R. § 3.159(a)(2).  But, as explained, the Veteran has not described symptoms of an eye disability other than to file his claim for "vision problems."  He has never stated he has had eye symptoms or an eye disability since service.  There is no evidence that he has symptoms or a diagnosis of an eye disability.  

The Veteran was given opportunities to report eye symptoms in service and he did not do so; he did not report them at the October 1985 physical or prior to separation.  To the extent the Veteran is implicitly asserting that he's had an eye disability since service, the Board finds him not credible due to the conflict between his statements and other evidence showing he does not have eye disability.  Caluza, 7 Vet. App. 498.  

Refractive error is not a disability for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9.  A claim filed for this disability, that is unrelated to any other service-connected disability, is bound to fail.  The Board finds that there is no evidence to show that an eye disability is associated with service, warranting an examination under 38 C.F.R. § 3.159(c)(4)(i)(B).  The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As to the hypertension claim, service connection for cardiovascular disease may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

The in-service October 1985 physical showed an assessment of a healthy male.  No blood pressure concerns or symptoms were noted.  At separation in January 1986, the Veteran's blood pressure was 124/84 and within normal limits.  In the report of medical history from the same month, the Veteran stated he had never had high or low blood pressure; he also had no cardiovascular symptoms.  

When the Veteran was admitted for inpatient treatment in February 2006, he had no chronic conditions, including hypertension.  Nursing and medical examinations from the same month showed the Veteran denied hypertension, a history of hypertension or being on blood pressure medication.  When he was re-admitted in March 2006, he also reported no hypertension initially.  Later, the Veteran reported he had untreated hypertension, but no blood pressure reading was shown.  Another record stated he had hypertension but was not on medication; his blood pressure reading was 124/86.  

In June and October 2006 nursing assessments, hypertension was noted.  His blood pressure reading was 140/90 in October.  In March 2007, a nursing assessment did not note hypertension, but the Veteran's blood pressure was 100/70.  2008 VA records showed much the same pattern; at first it was recorded that he didn't have hypertension, but after a period of care he was diagnosed with hypertension.  

Since hypertension is often asymptomatic, the Veteran is not competent to report symptoms of hypertension.  Even if he were competent to report symptoms of hypertension, he has not reported any.  The record is devoid of specific allegations regarding this disability.  For credibility, to the extent that the Veteran implicitly asserts his current hypertension is related to service, he denied any symptoms or complaints at separation.  The records themselves show the Veteran is not a great source for his own medical history on hypertension.  The Board finds him not credible.  Caluza, 7 Vet. App. 498.  

The Board does not find that an examination is warranted under 38 C.F.R. § 3.159(c)(4)(i)(B) because there is no event, injury or disease in service or showing that hypertension manifested itself at all within one year of service.  There is no showing that hypertension is at all associated with service.  Although there is competent evidence of a current disability, the evidence does not show that hypertension manifested itself to 10 percent or more within one year from the date of separation from service; the presumption is not applicable here.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The reasonable doubt rule is not for application, and the claim for service connection for hypertension is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

With regard to the knees, no musculoskeletal or lower extremity problems were noted before enlistment.  In October 1985, the Veteran was given a physical and no complaints or findings were noted.  At separation in January 1986, no musculoskeletal or lower extremity problems noted.  The Veteran stated he had never had "trick" or locked knee, arthritis, or any bone or joint deformity.  

Private 2006 records show that gait and body movement were normal.  A physical examination was negative for knee or joint findings.  In December 2007, a VA note  shows that the Veteran was hit by a car and he reported he fractured his right knee and ankle.  A February 2008 VA physical therapy record showed that the Veteran reported fracturing his right knee and ankle, but new X-rays showed no fractures were present.  He did have swelling in the right knee.  There did seem to be some widening of spaces in between bones, possibly attributed to osteopenia.  

In April 2008, the Veteran filed his claim for a bilateral knee disability and in October 2009 stated in his formal appeal that he played football on base and injured his knees.  

The Board finds the Veteran competent to report pain in his knees and that he injured himself in service.  Barr, 21 Vet. App. 303.  However, the Veteran denied ever having had knee problems on his report of medical history form at separation and did report other health issues.  The Board finds the Veteran to be not credible in stating that he had an injury in service because he denied knee problems at separation.  Caluza, 7 Vet. App. 498.  Additionally, up until the December 2007 accident (which would only pertain to the right knee anyway), the Veteran had no knee findings, complaints or diagnoses when he was evaluated by private clinicians for other issues.  It appears the December 2007 accident was when the Veteran first experienced knee problems. 

The evidence does not show that there was an injury, disease or event in service warranting an examination under 38 C.F.R. § 3.159(c)(4)(i)(B).  A preponderance of the evidence is against both claims.  The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Finally, the Board also finds service connection is not warranted for bilateral hearing loss because the Veteran does not have hearing loss for VA purposes.  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the November 1981 report of medical examination before enlistment, audiological results were as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
5
5
0
0
15

An August 1984 notation in the Veteran's service treatment records showed that he received one pair of earplugs.  

In October 1985, the Veteran was given a physical.  The assessment was healthy male.  A few days later, the Veteran complained of pain in his right ear.  He stated he has had the ringing in the right ear.  After his ear stopped ringing he had trouble hearing in the right ear for five minutes.  The impression was right ear serous otitis.  Two days after this first complaint, the Veteran again complained of right ear ringing.  

At the Veteran's January 1986 separation examination, the following audiogram results were shown: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
15
10
LEFT
30
35
30
25
30

As hearing loss was noted in the left ear, an audiology and/or ear, nose, and throat (ENT) consultation was recommended.  

In his report of medical history from the same month, the Veteran stated that he had ENT and hearing problems; he complained of his right ear ringing and fluid coming from it.  He also stated his hearing declined in the past six months, especially in the right ear.  

A second January 1986 audiometric evaluation was completed two days after the separation examination.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
5
20
10
LEFT
25
15
5
10
15

The right ear wall had a slightly retracted tympanic membrane.  He had a good speech reception threshold and discrimination.  The left ear had mild conductive hearing loss at 250 and 500 hertz.  He had a good speech reception threshold and discrimination.  He was cleared for separation.  

In the Veteran's October 2009 appeal, he stated that he worked as a cannonier in service.  It exposed him to loud noises.  Military service was the only experience where he was exposed to loud noises.  The Veteran's DD 214 does show his military operational specialty as a cannon crewman.  

The Veteran received a VA examination in September 2008.  The claims file and medical records were reviewed.  Service treatment records were noted, as was a history of military noise exposure.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
10
10
15
10
15

The Maryland CNC word list speech recognition score was 100 percent for both ears.  Speech recognition thresholds were consistent with pure tone thresholds and overall reliability was good.  The examiner noted that the hearing loss was not considered disabling for VA purposes.  Current pure tone thresholds indicated normal hearing in both ears.  The examiner found that it was less likely that any existing right ear hearing loss was due to military noise exposure.  Regardless, the Veteran did not have hearing loss for VA purposes.  

Private records in the file did not show complaints of, treatment for or diagnoses of bilateral hearing loss.  

After reviewing the record, the Board does not find that service connection can be granted for bilateral hearing loss.  Although one audiogram in service showed more serious left ear hearing impairment, a follow up audiogram showed hearing to be closer to normal.  Plus, the more recent VA examination report shows the Veteran does not have hearing impairment for VA purposes in either ear.  While there is evidence hearing loss at times in service, at other times hearing was within normal limits.  See 38 C.F.R. § 3.385.  However, at no time following service has the veteran exhibited a hearing loss for VA compensation purposes.  Absent a showing of current hearing loss, there is no basis to grant service connection.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It follows that a clear preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for disability exhibited by headaches is denied.  

Service connection for an eye disability is denied.  

Service connection for hypertension is denied.  

Service connection for bilateral knee disability is denied.  

Service connection for bilateral hearing loss is denied.  



REMAND

The Veteran's claim for service connection for a psychiatric disability requires remand so that private records may be acquired; a search may be performed for psychiatric hospital and personnel records; and the Veteran receives a VA examination.  

Service treatment records show that the Veteran suffered from an alcohol dependency while in the military.  The January 1986 report of medical examination shows that the Veteran was being evaluated due to a "chapter 13."  Under psychiatric clinical evaluation, it was noted that a certificate of report of a psychiatric mental status evaluation was supposed to be attached.  No such record was attached.  

A January 1986 report of medical history shows the Veteran stated that he was depressed and had nervous trouble; he had financial and family problems.  He was nervous due to his depression.  A January 1986 Alcohol and Drug Abuse Prevention and Control Program record showed the Veteran's counselor found he was not progressing and his progress and military effectiveness was unsatisfactory.  He had a "pending chapter 13."  

A February 2006 Apalachee Center treatment record shows the Veteran was diagnosed with schizophrenia and polysubstance abuse.  A March 2006 Apalachee discharge summary shows the Veteran stated he was admitted to a detoxification program once in 1994 for alcohol and cocaine abuse.  The final diagnosis was schizoaffective disorder bipolar type; cocaine and alcohol abuse.  An April 2008 VA psychiatry record showed a diagnosis of polysubstance abuse, a mood disorder, and a psychotic disorder.  

In January 2011, the Veteran sent in a new authorization and consent form due to more recent treatment at the Apalachee Center.  

On remand, the RO should request the more recent Apalachee Center records; search for in-service psychiatric hospital and personnel records; and afford the Veteran a VA examination.  

The Veteran's claim for a left upper extremity disability is also remanded so that the Veteran may receive a VA examination.  In September 1984, the Veteran visited the emergency room for left hand treatment after hurting himself while playing football.  An X-ray showed his finger was dislocated; it was put in a cast.  By the next month, this issue was resolving.  An October 1985 physical showed an assessment of a healthy male.  At separation, a clinical evaluation of upper extremities was normal, but a past broken bone or dislocated hand was reported.  

On remand, the Veteran should receive a VA examination to determine if he has any current left upper extremity disability.  

Accordingly, the case is REMANDED for the following action: 

1. First, obtain and associate with the file in-service mental health or psychiatric hospital records.  A negative response is requested and should be associated with the claims file.  

2. Request the Veteran's service personnel records and associate them with the file.  A negative response is requested and should be associated with the claims file.  

3. Next, schedule the Veteran for a VA examination in order to determine the nature and etiology of any psychiatric disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any psychiatric disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should reference the service treatment records and current medical records mentioned above.  The examiner should provide the rationale for the opinion provided.  

4. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any left upper extremity disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  The examiner should state which extremity, left or right, is the primary (major) upper extremity.  For any left upper extremity disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided.  

5. Re-adjudicate the Veteran's claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


